COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GRANDVILLE LINDSEY,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00019-CR

Appeal from the

252nd District Court

of Jefferson County, Texas

(TC# 09-06021)

O P I N I O N

	Appellant, Grandville Lindsey, was indicted for the second-degree felony offense of
indecency with a child.  Pursuant to a plea-bargain with the State, Appellant was placed on deferred
adjudication for three years.  Subsequently, Appellant violated a condition of his probation, and after
pleading true to that violation, the trial court revoked his deferred adjudication, adjudicated
Appellant guilty, and sentenced him to fifteen years' imprisonment.  Appellant timely filed a notice
of appeal.  We affirm.
	Appellant's appointed counsel has filed a brief concluding that there is no point of error that
can be supported by the record.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).  The brief meets the requirements of Anders by presenting a professional evaluation of
the record and detailing why there are no arguable grounds for reversal.  Id. at 744; see also High
v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978).  Counsel also represents that he has served
a copy of the brief on Appellant, which advised of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed since the filing of counsel's brief, and Appellant has not filed a request to examine
the record nor a pro se brief.
	We have reviewed the record, find that the record contains no reversible error, and agree with
counsel that nothing in the record might arguably support the appeal.  See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Accordingly, we affirm the judgment of the trial court.

						GUADALUPE RIVERA, Justice

May 28, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)